Citation Nr: 0124163	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-02 037A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


THE ISSUE

Entitlement to service connection for a stomach condition.


INTRODUCTION

The veteran had active service from March 1944 to May 1944, 
and active oceangoing service with the Merchant Marines from 
July 14, 1944 to September 30, 1944, from November 9, 1944 to 
February 1, 1945, from March 14, 1945 to May 21, 1945, and 
from May 22, 1945 to August 15, 1945. 
This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for a 
stomach condition.


FINDINGS OF FACT

1.  The veteran had active service from March 1944 to May 
1944, and active oceangoing service with the Merchant Marines 
from July 14, 1944 to September 30, 1944, from November 9, 
1944 to February 1, 1945, from March 14, 1945 to May 21, 
1945, and from May 22, 1945 to August 15, 1945.
2.  On July 13, 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met, therefore, the Board does not have 
appellate jurisdiction over the matter at this time.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2001).  In this 
case, a timely notice of disagreement was received to 
initiate an appeal from an October 1999 decision of the RO.  
The appellant perfected his appeal by filing a timely 
substantive appeal, thus conferring upon the Board appellate 
jurisdiction over his appeal.

However, a substantive appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2001).  The essential requirement under 
this regulatory provision is that the appellant indicates his 
or her desire to withdraw the appeal in writing.  A review of 
the record shows that, in a statement received from the 
appellant in July 2001, he expressed his desire to withdraw 
from appellate status the issue of entitlement to service 
connection for a stomach condition.  

Having met the requirements of 38 C.F.R. § 20.204, the 
appellant has effectively removed the issue of entitlement to 
service connection for a stomach condition from appellate 
status.  Accordingly, the Board does not have jurisdiction to 
decide the appeal.  


ORDER

The appeal is dismissed.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



